DETAILED ACTION
This action is responsive to the pending claims, 1-11, received 3 July 2020. Accordingly, the detailed action of claims 1-11 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020, 03/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 7 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itatsu (US 20210103438 A1, hereafter referred to as Itatsu).

Regarding claim 1, Itatsu teaches a vehicle on-board communication device comprising: 
vehicle on-board instruments that are mounted in a vehicle and are connected to a 5communication line (Itatsu [0058]), and that have a storage unit that stores data (Itatsu [0077-0078]); and 
at least one processor (Itatsu [0077]), the at least one processor being configured to execute: 
an acquisition process that acquires divided updating data that is created by dividing updating data which updates the data stored in the storage of the vehicle on-board 10instruments (Itatsu [0065] teaches acquiring updating data, splitting said updating data and delivering said updating data wherein the updating data updates a program or data of on on-board device [0031]); 
a relay process that delivers the divided updating data acquired by the acquisition process to the vehicle on-board instruments via the communication line (Itatsu [0065-0066] teaches transmitting updating data to the ECUs via communication lines); 
an instrument load transmission interval deciding process that determines a processing load based on a processing state of at least one of the vehicle on-board instruments, 15the acquisition process, and the relay process, and selects a transmission interval for the divided updating data based on this 
a delivery control process that controls the relay process such that the divided updating data is delivered to the vehicle on-board instruments at transmission intervals which are not less than the transmission interval selected by the instrument load transmission 20interval deciding process (Itatsu [0089-0090] teaches transmitting updating data to the ECU during time periods not less than the predetermined time period as the unused time period).  

Regarding claim 7, Itatsu teaches the vehicle on-board communication device, wherein the acquisition process includes acquiring the divided updating data wirelessly (Itatsu [0065]).  

Allowable Subject Matter
Claim 11 allowed.
Claim 2-6, 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito (WO 2018088505);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446